DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim states “a processor receiving the least one movement parameter” and it should state “a processor receiving the at least one movement parameter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims presents a list of processors options however there is no “or” clause as is presnt in paragraph [0013], lines 12-14 the specification of instant application letting you know the controller can 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,100,575 to Lee et al. (hereinafter Lee).

Regarding independent claim 1, LEE teaches an electronic apparatus receiving an image data related to an image (video stabilization camera capturing plural frames, see abstract), comprising: 
a display device comprising a display panel displaying the image, wherein the display panel comprises a plurality of pixels arranged in an array (display 1400, see Fig. 14);
a sensor detecting a movement status of the electronic apparatus when the electronic apparatus shakes to generate at least one movement parameter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46); and 

wherein the display device receives the image data and the compensation data and generates display data according to the image data and the compensation data (view is adjusted, see col. 20 lines 56-61), and 
wherein the display device displays the image according to the display data (view is adjusted and displayed, see col. 20 lines 56-61).

Regarding claim 2, LEE teaches the electronic apparatus as claimed in claim 1, wherein the at least one movement parameter comprises a direction parameter and a distance parameter (uses distance and direction, see col. 16 lines 54-63).

Regarding claim 3, LEE teaches the electronic apparatus as claimed in claim 2, wherein the movement status comprises a movement speed and a movement direction of the electronic apparatus, and the sensor calculates a movement distance in a period according to the movement speed and generates the direction parameter and the distance parameter according to the movement direction and the movement distance (hence uses an accelerometer, see col. 7 lines 36-46).

Regarding claim 4, LEE teaches the electronic apparatus as claimed in claim 1, wherein the size information of the display panel comprises at least one of size of the display panel, resolution of the display panel, a distance between adjacent two pixels of the display panel, and the number of pixels per inch on the display panel (a margin area size of the display panel is selected to be used for stabilization level, hence size information, see Fig. 14 and col. 22 lines 60-67).

Regarding claim 7, LEE teaches the electronic apparatus as claimed in claim 1, wherein the sensor comprises at least one of a G-sensor, a camera, and a Gyro meter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46).

Regarding claim 8, LEE teaches the electronic apparatus as claimed in claim 1, wherein the processor is a central processing unit, a graphics processing unit, a Tensor processing unit, a microcontroller unit, a digital signal processing unit (can be a central processing unit, see col. 27 lines 50-57).

Regarding claim 9, LEE teaches the electronic apparatus as claimed in claim 1, wherein the electronic apparatus is a mobile phone, a tablet, or an automotive display apparatus (the electronic apparatus is camera, and any device that can carry such is considered to be able to implement LEE invention, see col. 1 lines 19-23).

Regarding independent claim 10, LEE teaches an electronic apparatus comprising: 
a display device comprising a display panel, receiving an image data, and displaying an image related to the image data on the display panel, wherein a reference image point of the image is 
a sensor detecting a movement status of the electronic apparatus when the electronic apparatus shakes to generate at least one movement parameter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46); and 
a processor receiving the least one movement parameter and calculating compensation data according to the at least one movement parameter and size information of the display panel (in video stabilization device 610 in order to calculate compensation data  it receives the movement parameter from the motion measurer and a margin area size of the display panel is selected to be used for stabilization level, hence size information, see col. 14 lines 16-25), 
wherein when the display device receives the compensation data, the display device displays the image by shifting the reference image point of the image from the first location to a second location on the display panel to display according to the compensation data (see Fig. 8).

Regarding claim 11, LEE teaches the electronic apparatus as claimed in claim 10, wherein the at least one movement parameter comprise a direction parameter and a distance parameter (uses distance and direction, see col. 16 lines 54-63).

Regarding claim 12, LEE teaches the electronic apparatus as claimed in claim 11, wherein the movement status comprises a movement speed and a movement direction of the electronic apparatus, and the sensor calculates a movement distance a period according to the movement speed and generates the direction parameter and the distance parameter according to the movement direction and the movement distance (hence uses an accelerometer, see col. 7 lines 36-46).
	
Regarding claim 13, LEE teaches the electronic apparatus as claimed in claim 10, wherein the size information of the display panel comprises at least one of size of the display panel, resolution of the display panel, a distance between adjacent two pixels of the display panel, and the number of pixels per inch on the display panel (a margin area size of the display panel is selected to be used for stabilization level, hence size information, see Fig. 14 and col. 22 lines 60-67).
	
Regarding claim 16, LEE teaches the electronic apparatus as claimed in claim 10, wherein the sensor comprises at least one of a G--sensor, a camera, and a Gyro meter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46).
	
Regarding claim 17, LEE teaches the electronic apparatus as claimed in claim 10, wherein the processor is a central processing unit, a graphics processing unit, a Tensor processing unit, a microcontroller unit, a digital signal processing unit (can be a central processing unit, see col. 27 lines 50-57).

Regarding claim 18, LEE teaches the electronic apparatus as claimed in claim 10, wherein the electronic apparatus is a mobile phone, a tablet, or an automotive display apparatus(the electronic apparatus is camera, and any device that can carry such is considered to be able to implement LEE invention, see col. 1 lines 19-23).

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the electronic apparatus as claimed in claim 1, wherein the display device further comprises: 
a controller receiving the image data and the compensation data, generating the display data according to the image data and the compensation data, and further generating a timing control signal; 
a timing controller controlled by the timing control signal to generate a first timing signal and a second timing signal; 
a scan driver receiving the first timing signal and generating driving signals to the display panel according to the first timing signal to drive the plurality of pixels; and a data driver receiving the display data and the second timing signal, generating image signals according to the display data, and providing the image signals to the driven pixels according to the second timing signal so that the display panel displays the image.

Regarding claim(s) 6, claim(s) further depends from claim 5 and is/are allowable for the same reasons stated above.

Regarding claim(s) 14-15, claim(s) has/have limitations similar to those treated above, and are allowed for the same reasons used above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698